On Motion for Rehearing.
The motion for rehearing is denied. We take advantage of the opportunity to add a word of explanation.
In concluding against the contention that the city's negligence broke the chain of causality leading to appellant's negligence so as to render the latter but the remote cause of the injury, we may have placed more emphasis than we intended upon the passive *Page 240 
character of the city's negligence. We are aware of some situations in which nonaction is held to be an intervening cause.
The real basis of decision is that the city's negligence was not an independent cause. It was the primary fault, and it alone, that called for action on the part of the city. Its failure to act or to act in time was not a self-operating cause, and it was directly connected with the force previously set in motion.
The principle is quite different where a railroad company fails to perform its duty to inspect a car delivered to it for transportation, and an injury results from a defect which proper inspection would have discovered. There the passive negligence is independent of the original fault which occasioned the defect and serves as an intervening and the proximate cause. It is cases in this class upon which appellant has relied.
SADLER, C.J., and JOSEPH L. DAILEY, District Judge, concur.